          Case 1:20-cv-01137-CJN Document 53 Filed 03/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ELIZABETH BARBER, et al, on behalf of
 themselves and all others similarly situated,

                Plaintiffs,

         vs.

 MIGUEL CARDONA, in his official capacity                    Case No. 20-cv-1137-CJN
 as United States Secretary of Education, and
 UNITED STATES DEPARTMENT OF
 EDUCATION,

                Defendants.

                              JOINT STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties to

this action, by and through counsel, respectfully and jointly submit this Stipulation of Dismissal

of this action with prejudice, each party to bear its own costs and fees. The parties request that

the Clerk of Court now close this case.




Dated: March 16, 2021                                 Respectfully submitted,


 /s/ Alexander S. Elson                               BRIAN M. BOYNTON
 Daniel A. Zibel (D.C. Bar No. 491377)                Acting Assistant Attorney General
 Eric Rothschild (D.C. Bar No. 1048877)               Civil Division
 Alexander S. Elson (D.C. Bar No. 1602459)
 National Student Legal Defense Network               MARCIA BERMAN
 1015 15th Street NW, Suite 600                       Assistant Branch Director, Federal Programs
 Washington, DC 20005                                 Branch
 (202) 734-7495
 alex@defendstudents.org                              /s/ Carol Federighi
 eric@defendstudents.org                              CAROL FEDERIGHI
 dan@defendstudents.org                               Senior Trial Counsel
                                                      United States Department of Justice


                                                  1
        Case 1:20-cv-01137-CJN Document 53 Filed 03/16/21 Page 2 of 2




Stuart T. Rossman* (BBO No. 430640)       Civil Division, Federal Programs Branch
Persis Yu* (BBO No. 685951)               P.O. Box 883
National Consumer Law Center              Washington, DC 20044
7 Winthrop Square, Fourth Floor           Phone: (202) 514-1903
Boston, MA 02110                          Email: carol.federighi@usdoj.gov
(617) 542-8010
srossman@nclc.org                         Counsel for Defendants
pyu@nclc.org

Counsel for Plaintiffs
* admitted pro hac vice




                                      2
